Exhibit 10.1
Williams Partners GP LLC
Director Compensation Policy
Adopted November 29, 2005
Revised August 20, 2008
Revised January 26, 2009
Revised May 28, 2009
Compensation of Directors
Members of the Board of Directors (the “Board”) of Williams Partners GP LLC (the
“Company”) who are also officers or employees of affiliates of the Company shall
receive no additional compensation for serving on the Board or Board committees.
I. Bi-Annual Compensation Package
Subject to adjustment as provided in Section IV below, for the two periods
beginning on August 22nd of each year and ending on January 31st of the
following year as well as beginning on February 1st and ending on August 21st
(each “Bi-Annual Compensation Period”), directors who are not officers or
employees of the Company or its affiliates (each a “Non-Employee Director” and
collectively “Non-Employee Directors”) shall receive the following bi-annual
compensation package (“Bi-Annual Compensation Package”):

  1.   $37,500 cash, subject to the provisions of Section IV below, such cash
compensation to be paid on August 22nd and February 1st for an annual sum of
$75,000; and     2.   $2,500 cash each for service on the conflicts and audit
committees of the Board, subject to the provisions of Section IV below, such
cash compensation to be paid on August 22nd and February 1st for an annual sum
of $5,000.

II. Conflicts Committee Fees
In addition to the Bi-Annual Compensation Package, each Non-Employee Director
serving as a member of the conflicts committee shall receive $1,250 cash for
each conflicts committee meeting where the member is present, minutes have been
recorded, and substantive business was conducted at the meeting (“Conflicts
Committee Fee”).
Conflicts Committee Fees shall be paid on August 22nd and February 1st each year
for qualifying meetings held during the preceding months. To enable timely
payment of meeting fees, a schedule detailing the number of qualifying meetings
held, as well as the members present at each meeting, will be provided to the
Company’s corporate secretary no later than August 7th and January 15th of each
year.
III. Other Compensation

 



--------------------------------------------------------------------------------



 



In addition, each Non-Employee Director shall receive the following for service
on the Board:

  1.   for a person first elected as a Non-Employee Director after September 16,
2005, a one-time payment of $25,000 cash on the date of election to the Board;
and     2.   reimbursement for reasonable out-of-pocket expenses incurred in
connection with attending Board and committee meetings and attending education
programs relevant to their duties as members of the Board.

IV. Interim Payment and Grant Dates and Proration

  1.   Interim Payment and Grant Dates.

A person who first becomes a Non-Employee Director after August 22nd and prior
to December 1st shall receive the full Bi-Annual Compensation Package payment
for such first Bi-Annual Compensation Period (August 22nd through January 31st)
paid as of December 15th.
A person who first becomes a Non-Employee Director on or after December 1st and
on or before January 31st shall receive a prorated Bi-Annual Compensation
Package for such first Bi-Annual Compensation Period (August 22nd through
January 31st) paid as of February 1st.
A person who first becomes a Non-Employee Director on or after February 1st and
prior to August 22nd shall receive a prorated Bi-Annual Compensation Package for
such first Bi-Annual Compensation Period (February 1st through August 21st) paid
as of August 22nd.

  2.   Proration.

The amount of cash compensation for a prorated Bi-Annual Compensation Package
shall be the product of the aggregate bi-annual cash compensation amount
applicable to such Non-Employee Director as set forth in Section I above
multiplied by a fraction, the numerator of which is the number of full and
fractional calendar months elapsing between the date such person first becomes a
Non-Employee Director and the earlier of the following August 21st or
January 31st and the denominator of which is 6.
V. Other Provisions
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Williams Partners GP LLC Long-Term Incentive Plan, as amended
(the “Plan”).

 